DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/21/2020, with respect to the election requirement with respect to Species 1 and 2 have been fully considered and are persuasive.  The election requirement has been modified to restrict the application into the following species: 
Species 1: Figs. 2-5 and 8
Species 2: Fig. 10 and 11
Based on Applicant’s election of Species 1, claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 4,758,028; hereinafter Davies) in view of Sodaro et al. (US 2014/0116752; hereinafter Sodaro) and Wagner et al. (US 2018/0050721; hereinafter Wagner). 
Regarding claim 11, Davies (Fig. 1-3) discloses a firewall seal (18) for a pass-through member (14) extending through an aperture (16) defined by a firewall (12), the firewall seal (18) defining an axial direction (axis extending through center of opening 26 of the seal 18), the firewall seal (18) comprising: a retainer (20) removably coupled with the firewall (12) and extending between a first end and a second end along a direction orthogonal to the axial direction, wherein the retainer (20) defines a retainer pass-through aperture (26); and wherein the retainer (20) at least partially defines a slit (38) extending from one of the first end and the second end to the retainer pass-through aperture (26). Refer to Fig. I below. 

    PNG
    media_image1.png
    317
    589
    media_image1.png
    Greyscale

Fig. I. Davies, Fig. 1 (Annotated)
Davies fails to disclose that the retainer is formed from an elastomeric material, a spherical bearing retained by the retainer at the retainer pass-through aperture, the spherical bearing comprising an outer retaining member and an inner retaining member 
Sodaro (Paragraph 0003, 0011; Fig. 2-5) teaches a fire seal (510) for use on an aircraft which includes multiple layers (540, 550) of a fire retardant rubber. Since Sodaro teaches that it is well known to use fire retardant rubber for fire seals, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davies by forming the retainer from a heavy duty rubber, as taught by Sodaro, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Wagner (Fig. 1-4 and 7; Paragraph 0003 and 0026) teaches a bearing assembly (6) which accommodates a shaft passing through a firewall or dash panel and in which the bearing assembly includes a convex shaped seal (102) which cooperates with a mounting flange (56) to accommodate minor angular misalignments of the shaft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davies by adding a bearing assembly as taught by Wagner in order to accommodate minor angular misalignments of the pass through member. The seal member (102) with the convex surface was interpreted as the inner retaining member and the axially extending flange portion of 56 was interpreted as the outer retaining member. Refer to Fig. II below. 

    PNG
    media_image2.png
    326
    540
    media_image2.png
    Greyscale

Fig. II. Wagner, Fig. 4 (Annotated)

Allowable Subject Matter
Claims 1-10 and 19-20 are allowed.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a firewall seal with a spring plate embedded in a retainer that is coupled to a firewall with a spherical bearing held by the retainer and where the retainer includes a pass-through aperture which is in communication with the aperture of the firewall. The closest prior art to Dornfield et al. (US 5,458,343) discloses a firewall seal which includes a retainer (38) which holds a series of disks (34) and is designed to accommodate any misalignment of the pass through member by misalignment of the disks. It would not be obvious to modify Dornfield by adding a spherical bearing as there is no need for one. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blakely (US 6,517,246) discloses a flexible support for a steady bearing in which the flexible support is formed by a flexible disc pack which is capable of deflection to help align the impeller shaft when the shaft deflects. 
Bruning (US 2,666,656) teaches a support means for a coupling that passes through a firewall which includes a control sleeve that has a spherical outer surface which allows the control sleeve to rock freely.  
Konno et al. (US 4,129,306) discloses a sealing means for a support member of an impeller shaft where the support member includes a spherical bearing. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745